We see nothing in the provisions, etc., of Code 1923, § 3216, that prevents the continued *Page 355 
and effectual operation of the provisions of Code 1923, § 3212.
This appellant was prosecuted under the provisions of the statute last named; the indictment against him was in the form prescribed by the Code. The demurrers thereto were properly overruled. Code 1923, §§ 3212, 4556 (form 71), 4527.
No bill of exceptions is contained in the record. No other question is apparent.
The judgment of conviction is affirmed.
Affirmed.